Citation Nr: 0826908	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-40 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1958 to April 1961 and from May 1961 to May 1967.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the 
Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2006, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is associated with the veteran's claims file.  In June 2007, 
the case was remanded for additional development.  


FINDINGS OF FACT

1. The Board's June 2007 remand and July 2007 correspondence 
from the Appeals Management Center (AMC) in Washington, DC 
sought further evidence from the veteran in connection with, 
and essential for a proper determination on, his claim of 
service connection for a left shoulder disability; he was 
advised of the time limit for response, and of the 
consequences of a failure to respond.

2. The veteran has failed (without giving cause) to respond, 
within a year of the requests, to the requests for further 
evidence pertaining to the matter at hand.


CONCLUSION OF LAW

By not responding within one year to the requests of the 
Board and the AMC for information and evidence deemed 
necessary to make a decision on the merits of his appeal, the 
appellant has abandoned his claim of service connection for a 
left shoulder disability; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 5107, 7105(d)(5) 
(West 2002); 38 C.F.R. § 3.158 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 
84, 23353 (April 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An October 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a July 
2007 letter informed the veteran of disability rating and 
effective date criteria.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and postservice 
treatment records.  The RO attempted to obtain private 
treatment records from the Ross Clinic, as identified by the 
veteran, but was advised in December 2004 that the "Ross 
Hearing Center is not the same business as the Ross Clinic 
was," and that they have no record of the veteran as a 
patient.  The veteran was afforded a VA examination in 
November 2004.  As explained further below, further pertinent 
evidence appears to be outstanding.  However, such evidence 
may not be secured without the veteran's cooperation.  VA's 
assistance obligations are met.

B.	Factual Background, Legal Criteria, and Analysis

In June 2007, the Board found that treatment records from 
W.P., M.D., alleged to be pertinent to the veteran's claim of 
service connection for a left shoulder disability, were 
outstanding, and remanded the instant claim to the AMC for 
further development.  The veteran was advised that he "must 
assist in this matter by providing the necessary release 
form."  He was also informed that if he failed to cooperate 
in the procurement of this evidence, under 38 C.F.R. 
§ 3.158(a), "if evidence requested in connection with an 
original claim is not furnished within 1 year after the date 
of request the claim will be considered abandoned.  

Pursuant to the remand order, in July 2007 correspondence, 
the AMC requested that the appellant provide additional 
evidence pertaining to postservice treatment for his left 
shoulder disability.  The letter specifically requested that 
he complete a VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) 
for each non-VA doctor, including W.P., M.D., who had treated 
his left shoulder disability.  [While the veteran provided a 
VA Form 21-4142 for W.P., M.D.'s treatment records in July 
2004, it had lapsed.  For this reason, the veteran was asked 
to provide an updated release form.]  The AMC's July 2007 
correspondence was mailed to the appellant's current address 
of record; it was not returned as undeliverable.  To date, he 
has not responded to the letter.

As noted, the veteran did not respond to requests for 
information within one year of the July 2007 request, nor did 
he request an extension of time to provide the information.  
The facts of this case are clear.  The veteran has failed to 
respond to requests for information deemed essential for the 
proper adjudication of his claim.  Attempts to contact him 
have been made at his known address.  He has not provided VA 
with the sought after information (i.e., additional 
information pertaining to postservice treatment he has 
received in association with his left shoulder disability, to 
include those treatment records from W.P., M.D.).  He was 
advised of the consequences of a failure to provide the 
information, but still ignored the request.  The governing 
regulation, 38 C.F.R. § 3.158(a), is unambiguous, and 
mandates that in these circumstances the claim will be 
considered abandoned (and the appeal must therefore be 
dismissed).  Hence, the Board has no recourse but to conclude 
that the veteran has abandoned his claim.  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.

As the veteran has abandoned his claim of service connection 
for a left shoulder disability, there remains no allegation 
of error of fact or law for appellate consideration.  Under 
§ 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.


ORDER

The appeal to establish service connection for a left 
shoulder disability is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


